Exhibit 10.5
 
AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT


    This Amendment No. 1 (the “Amendment”) to the Registration Rights Agreement,
dated August 13, 2015 (the “Agreement”), is entered into as of October 16, 2015
by and between True Drinks Holdings, Inc., a Nevada corporation (the “Company”),
and each of the parties (individually, a “Purchaser” and collectively the
“Purchasers”) identified in the signature pages hereto. Unless otherwise
specified herein, all capitalized terms set forth in this Amendment shall have
the meanings as set forth in the Purchase Agreement (as defined below).
RECITALS


    WHEREAS, on August 13, 2015, in connection with that certain Securities
Purchase Agreement, dated August 13, 2015 (the “Purchase Agreement”), the
Company and the Purchasers entered into the Agreement, wherein the Company
undertook obligations to register with the SEC certain shares held by the
Purchasers;


    WHEREAS, pursuant to that certain Amendment No. 1 to the Securities Purchase
Agreement, dated as of the date hereof, by and between the Company and the
Purchasers party thereto, Purchaser Red Beard Holdings, LLC, a California
limited liability company (“Red Beard”) has agreed to purchase from the Company
an additional 8,823 shares of Preferred Stock on the same terms as set forth in
the Purchase Agreement;


    WHEREAS, on October 9, 2015, the Company issued to Mr. Vincent C. Smith (the
“Additional Purchaser”), a principal of Red Beard, a five-year warrant to
purchase 17.5 million shares of Common Stock, at an exercise price of $0.188 per
share, as consideration for the execution by Mr. Smith of a personal guaranty
relating to certain of the Company’s commercial obligations;


    WHEREAS, the Company and the Purchasers now desire to enter into this
Amendment to cause the Additional Purchaser to become a party to the Agreement
and to cause the Agreement to apply to the newly purchased shares and the shares
issuable upon the exercise of the warrant issued in connection with the personal
guaranty.


AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:


1.           In the Recitals to the Agreement, the definition of “Purchase
Agreement” is amended and restated as “that certain Securities Purchase
Agreement, dated August 13, 2015, by and among the Company and the Purchasers,
as amended by that certain Amendment No. 1 to the Securities Purchase Agreement,
dated October 16, 2015.”


2.           Section 1 of the Agreement is hereby amended to add the following
definitions:


“Guaranty Shares” means the shares of Common Stock issuable upon the exercise of
the Guaranty Warrant.
 
“Guaranty Warrant” means, that certain Warrant dated October 9, 2015 by and
between the Company and Vincent C. Smith.
 
3.           The following definitions set forth in Section 1 of the Agreement
are hereby amended and restated in their entirety as follows:


 “Purchasers” means (i) Vincent C. Smith and (ii) the Purchasers identified in
the Purchase Agreement and any Affiliate or permitted transferee (as defined in
Section 7(c)) of any Purchaser who is a subsequent holder of the Guaranty
Warrant, any Series C Warrants or Registrable Securities.


 “Registrable Securities” means (i) the Shares, (ii) the Warrant Shares, (iii)
the Guaranty Shares, and (iv) any other securities issued or issuable with
respect to or in exchange for Registrable Securities, whether by merger, charter
amendment or otherwise; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale without
restriction and without current public information by the Purchasers pursuant to
Rule 144.

 
-1-

--------------------------------------------------------------------------------

 
 
4.           The Additional Purchaser, by his signature below, hereby becomes a
“Purchaser” under the Agreement with the same force and effect as if originally
named therein as a “Purchaser”.


5.           In the event any conflicts between this Amendment and the terms and
conditions set forth in the Agreement arise, the terms and conditions set forth
herein shall control. Notwithstanding the execution of this Amendment, all other
terms and conditions of the Agreement shall remain in full force and effect in
accordance with their terms and are hereby ratified and confirmed.  The
Purchasers do not, in any way, waive the Company’s obligations to comply with
any of the provisions, covenants and terms of the Agreement (as amended hereby).






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.




ADDRESS:
   
TRUE DRINKS HOLDINGS, INC.
18552 MacArthur Boulevard, Suite 325
Irvine, CA 92612
           
By: /s/ Lance Leonard
Name: Lance Leonard
Title: Chief Executive Officer
 
               
ADDRESS:
   
PURCHASER:
 
RED BEARD HOLDINGS, LLC
             
By: /s/ Vincent C. Smith
Name: Vincent C. Smith
Title:  Manager
 
       



 
 
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT]



 
-3-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.




ADDRESS:
   
PURCHASER
             
_____________________________
Vincent C. Smith
 
 
       



 
 
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT]
 

-4-

--------------------------------------------------------------------------------